        Case 3:19-cv-00252-BSM Document 14 Filed 08/21/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

LISA SIFFORD                                                                 PLAINTIFF

v.                          CASE NO. 3:19-CV-00252 BSM

ANDREW SAUL, Commissioner,
Social Security Administration                                             DEFENDANT

                                        ORDER

       After de novo of the record, United States Magistrate Judge Jerome T. Kearney’s

recommended disposition [Doc. No. 12] is adopted. Accordingly, the Commissioner’s

decision is affirmed, and plaintiff Lisa Sifford’s complaint [Doc. No. 2] is dismissed with

prejudice.

       IT IS SO ORDERED this 21st day of August, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
